Title: Jean Luzac to John Adams: A Translation, 19 October 1780
From: Luzac, Jean
To: Adams, John


      
       Sir
       Leyden, 19 October 1780
      
      Upon returning home, I found the letter that you honored me with of last Monday. Please accept my apologies for thus far being unable to speed up the publication of the pamphlet. Unexpected family matters, particularly the death of a relative, have caused me to make frequent trips out of town and have deprived me of the leisure necessary to address myself to the task as promptly as I had intended. I hope to have more time now, and you can count on my full efforts to finish the publication in a few days. As soon as it is printed, I will have the honor to send you the desired number of copies. In the meantime, please accept my apologies and the assurances of respect, sir, with which I am your Excellency’s most humble and most obedient servant,
      
       J: Luzac
      
      
       I planned to write last night, when Mr. Searle’s visit provided the opportunity to deliver this by his hand.
      
     